Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s payment and submission filed 8/25/2020, has been received and entered into the present application.  Accordingly, prosecution has been reopened.
The drawings filed 3/20/2019 have been considered.
Applicant’s arguments 8/25/2020 have been fully considered.  Rejections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections being applied to the instant application.

Status of Claims 
Claims 1-12, 16-18 and 21-23 are currently under examination and the subject matter of the present Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-12, 16-18 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification and claims as originally fail to provide adequate written description for the limitation:
(i) wherein a total amount of chromium in the combination chromium supplement is between about 50 ug and 2000 ug per day and wherein the total amount of chromium in the combination chromium supplement is in an effective amount to reduce or maintain the total serum cholesterol levels below about 200 mg/dL.  There is no disclosure requiring both amounts. Further, paragraph [0086], at best, teaches “[s]ome embodiments relate to maintenance of total serum cholesterol levels below about 200 mg/dL…”  There is no recitation of these effective amounts.
While it is recognized that adequate written description of a limitation is not required to be stated in haec verba in the specification or claims as originally filed, adequate written support for all claim limitations must arise from either an explicit or an implicit suggestion by the disclosure to show that such a concept as now claimed was actually in possession of the Applicant at the time of the invention.  
MPEP §2163 states, “The courts have described the essential question to be addressed in a description requirement issue in a variety of ways.  An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.”  In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).  Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983))…Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.  See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).”
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. 112(pre-AIA ), first paragraph.
Response to Applicant’s Remarks
Applicant alleges that paragraph [0096] “addresses the necessary computation of effective doses to be extrapolated from ‘in vitro or animal models.’”  It remains that the disclosure as filed fails to provide any description drawn to both amounts.  Paragraph [0096] does not lend any additional guidance regarding what these amounts would be.  The rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 16-18 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Response to Applicant’s Remarks
Applicant alleges that “[t]he terms ‘fast acting chromium complex’ and ‘slow acting chromium complex’ are clearly and unambiguously defined in the specification.”  A review of paragraph [0039] describes “some embodiments” drawn to fast acting and slow acting chromium complexes.  Applicant’s own response on page 8 reiterates that this paragraph states “slow-acting chromium complex can be… fasting acting chromium complex can be…” (emphasis added).  The description is broad.  The disclosure as filed fails to set forth a definition of the components of each complex.  It remains that the terms “fast acting” and “slow acting” are merely functional.  The rejection is maintained.

Claim Rejections - 35 USC § 101/112
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12, 16-18 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The instant claims are directed to non-statutory subject matter because the claims are clearly intended to encompass a product and a method.  For instance: claim 1 requires that the total amount of chromium in the combination chromium supplement is an effective amount to reduce or maintain total serum cholesterol levels below about 200 mg/dL.
Accordingly, it seems that Applicant intends to claim a product and method of using that product.  The overlap between the two statutory categories of invention (i.e., product and method) renders the subject matter of the instant claims as  non-statutory under 35 U.S.C. 101 because 35 U.S.C. 101 is drafted in a manner so as to set forth the statutory classes of invention in the alternative only.  Please see Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) Id. at 1551.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. In Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990), a claim directed to an automatic transmission workstand and the method steps of using it was held to be ambiguous and properly rejected under 35 U.S.C. 112, second paragraph. MPEP 2173.05(p)
Such claims should also be rejected under 35 U.S.C. 101 based on the theory that the claim is directed to neither a "process" nor a "machine," but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 155.
To overcome the instant rejection, it is suggested to Applicant to reword the claims to recite the inhibiting properties as a characteristic or a capability of the claimed product.  Note that this is a suggestion to overcome the present rejection under 35 U.S.C. 101 and that the adoption of such a 
	For purposes of examination, the claims are interpreted as being drawn to a product.  Depending on how these claims are amended in the future, they may be withdrawn from consideration.
Response to Applicant’s Remarks
	Applicant states “[t]he rejection, in light of the wording of the claims, is unclear.  At no point does claim 1 recite an active step.”  The rejection is drawn to a product, and requires the active step of administration to a subject in order to meet the limitations: (i) “between about 50 ug and 2000 ug per day” and (ii) “wherein the total amount of chromium in the combination chromium supplement is an effective amount to reduce or maintain total serum cholesterol levels below about 200 mg/dL.”
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 16-18 and 21-23 are rejected under 35 U.S.C. 103(a) as being obvious over Katz et al., US Patent Application Publication 20020081315 (27 June 2002) and Anderson et al. (Biol. Trace Elem. Research, 2004; 101: 211-218).

Anderson teaches compositions comprising chromium histidinate, chromium chloride, chromium nicotinate, and chromium picolinate, (abstract; entire article; Table 1; see also, especially discussion p. 216).  Chromium nicotinate and chromium picolinate are taught as commercially available at Table 1.  Anderson teaches that all of the chromium complexes have increased absorption when histidine is one of the components (pp. 216 and 217).  
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.).
In view of the facts recited above, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the prior art elements according to known methods to yield predictable results.  The prior art teaches all of the limitations of the claimed invention.  A person of ordinary skill in the art at the time the invention was made would have reasonably known that compositions comprising hydrophilic chromium complexes, such as chromium histidinate could be combined with a lipophilic chromium complex such as chromium picolinate to form a combinatorial composition based on the express teachings of Katz and Anderson.  Anderson teaches that compositions comprising chromium nicotinate and chromium picolinate were well-known and commercially available.  Anderson provides the motivation to add chromium histidinate because of it better absorptive properties.  Moreover, Anderson teaches that chromium picolinate is more readily absorbable 
Regarding the claimed molar range ratio of 1:10 to 10:1 and the claimed amounts of chromium, the amount of each ingredient in the composition is a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a matter well within the skill of the ordinary artisan to employ.  It would have been customary for one of skill to determine the optimal amount of each ingredient in order to achieve the best desired results.

Response to Applicant’s Remarks
Applicant alleges that “at least one might be interpreted as more than one, Katz most certainly does not teach a single composition…”  This is not found persuasive.  As cited in the rejection, paragraph [0038] specifically recites a composition comprising “chromium complexes.”
Applicant alleges that Katz “does not teach any specific combination, especially which relates to a hydrophobic (fast-acting) complex in combination with a lipophilic (slow-acting complex).”  Applicant appears to equate the term “fast-acting” to hydrophobic and “slow-acting” to lipophilic.  The specification as filed does not set forth this definition and it remains that this description is functional.  For instance, the breadth of the claim may be drawn to a layered tablet or capsule that allows for complex to be fast-acting or slow-acting.
Applicant alleges that “Katz is merely teaching what a complex could be, however, does not teach a combination.”  This is not found persuasive.  As a whole, the Katz reference specifically states that the composition comprises “at least one” chromium complex and defines these complexes to include chrominum picolinate and chromium histidate.”
Applicant alleges that “Anderson actually states that ‘all of the Cr amino acid complexes… screened in this study had increase Cr absorption when histidine was one of the components.’  Anderson at 216.  This does not say chromium histidinate; however it states histidine.”  This is not found persuasive.  One of ordinary skill in the art would readily 
Applicant alleges that “Anderson never teaches a combination chromium supplement comprising a fast-acting chromium complex and a slow-acting chromium complex…”  Applicant is again reminded that rejections made under 35 U.S.C. 103(a) are based upon the combination of references.  As a result, focusing solely on the discrete teachings of each of the cited references is tantamount to examining each of them inside of a vacuum and fails to be persuasive in establishing non-obviousness because it is the combined teachings that are the basis for a proper conclusion of obviousness, not each individual reference alone.  In other words, it must be remembered that the references are relied upon in combination and are not meant to be considered separately.  To properly conclude obviousness of an invention does not require the claimed invention to be expressly suggested in its entirety by any one single reference under 35 U.S.C. 103(a).  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  Please reference In re Young, 403 F.2d 754, 159 USPQ 725 (CCPA 1968) and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Applicant alleges that “Anderson is not teaching that histidine increases absorption of a chromium picolinate complex.”  This is not found persuasive.  Page 215 of Anderson specifically states “Complexes containing histidine were absorbed the best of all the Cr complexes.”
In view of the reasons provided supra, the evidence supporting the obviousness of the instantly claimed invention outweighs the remarks and evidence provided to support the non-obviousness of the instantly claimed invention.  Therefore, the rejection stands.


Objections/Rejections - Maintained
Obviousness-Type Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12, 16-18 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,062,677. 
Claims 1-12, 16-18 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,245,325. 
An obviousness type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application is not patentably distinct from the reference claims because the examined claims are either anticipated by, or would have been obvious over, the reference claims.  
The claims of ‘677 and ‘325 overlap in scope with the subject matter instantly claimed.



Response to Applicant’s Remarks
Applicant requests that the terminal disclaimer requirement be held in abeyance until all issues in the pending application have been resolved.  Insofar as the instant claims are not presently in condition for allowance due to the issues described infra, and further that the instant claims and the patented claims raise an issue under the judicially created doctrine of obviousness-type double patenting for the reasons set forth supra, the rejection is maintained.


CONCLUSION
No claim is found to be allowable.
All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628